Exhibit 99.1 ATTUNITY REPORTS FIRST QUARTER 2010 RESULTS License revenues growth of 53% over Q1 2009 Total revenues growth of 25% over Q1 2009 Non-GAAP operating profit growth over 500% compared to Q1 2009 Burlington, MA– May 5, 2010 – Attunity Ltd. (OTC Bulletin Board: ATTUF.OB), a leading provider of real-time data integration and event capture software, reported today its unaudited financial results for the first quarter ended March 31, 2010. "I am pleased that we are continuing to demonstrate strength in the first quarter of 2010, highlighted by year-over-year growth in revenues and operating profit,” said Shimon Alon, Chairman and CEO of Attunity. "In particular, a 53% year-over-year growth in license revenues demonstrates a growing demand for our Change Data Capture (CDC) and replication productlines." First Quarter 2010 Highlights: · License revenues of $1.4 million in Q1 2010 compared to $0.92 million in Q1 2009. · Revenues of $2.8 million in Q1 2010 compared to $2.2 million in Q1 2009. · A Non-GAAP operating profit of $505,000 compared to $81,000 in Q1 2009. · Continuous improvement of quarterly revenues. · Positive cash flow from operations. · First scheduled repayments of the principal loan to Plenus commenced in February 2010. · Extension of repayment of the $2 million of principal amount under the Convertible Promissory Notes issued in 2004. First Quarter 2010 Financial Results: · Revenues were $2,758,000, compared to $2,213,000 in the first quarter of 2009, an increase of 25%. · Net Operating Profit (Non GAAP) was $505,000, compared to a net operating profit (Non GAAP) of $81,000 in the first quarter of 2009. Non-GAAP operating profit excludes amortization and capitalization of software development costs, (see footnote 1 at the end of this release) and equity-based compensation expenses (see footnote 2). · Net Operating Profit/Loss (GAAP) was $164,000 net operating profit, compared to a net operating loss (GAAP) of $418,000 in the first quarter of 2009. · Net Profit (Non-GAAP) was $463,000, compared to a net profit (Non-GAAP) of $65,000 in the first quarter of 2009. Non-GAAP netprofit excludes amortization and capitalization of software development costs, (see footnote 1), equity-based compensation expenses (see footnote 2), and revaluation of conversion features related to our convertible debt and outstanding warrants, amortization of debt discount and deferred charges (see footnote 3). · Net Loss (GAAP) was $229,000, compared to a net loss (GAAP) of $593,000 in the first quarter of 2009. · Net Profit per Diluted Share (Non-GAAP) was $0.01 compared to $0.00 in the first quarter of 2009. · Net Loss per Diluted Share (GAAP) was $0.01, compared to net loss per diluted (GAAP) share of $0.03 in the first quarter of 2009. · Cash and cash equivalents were $1.6M as of March 31, 2010, compared to 1.4M as of December 31, 2009. See “Use of Non-GAAP Financial Information” below for more information regarding Attunity’s use of Non-GAAP financial measures. Mr. Alon concluded: "Our continued growth underscores our commitment to providing outstanding value to our customers and partners by responding to their evolving needs in terms of product excellence and business ROI. We will continue to focus on revenue growth, profitability and generation of cash. We plan to continue to introduce products for new platforms and new capabilities for the real-time data integration and replication markets in order to meet the requirements of our customers and partners. We also plan to expand our existing partnerships and develop new strategic relationships with the leading software vendors like Microsoft, Oracle, IBM, HP, SAP and other large Business Intelligence (BI) solutions players, to increase our penetration to those large markets." About Attunity Attunity is a leading provider of real-time data integration and event capture software. Our offering include software solutions such as Attunity Stream®, a real-time change-data-capture (CDC) software, our Operational Data Replication (ODR) solution and Attunity Connect®, our real-time connectivity software. Using Attunity’s software solutions, our customers enjoy dramatic business benefits by enabling real time access to information where and when needed, across the maze of heterogeneous systems making up today’s IT environment. Attunity has supplied innovative software solutions to its enterprise-class customers for nearly 20 years and has successful deployments at thousands of organizations worldwide. Attunity provides software directly and indirectly through a number of strategic and OEM agreements with partners such as Microsoft, Oracle, IBM, HP and SAP/Business Objects. Headquartered in Boston, Attunity serves its customers via offices in North America, Europe, and Asia Pacific and through a network of local partners. For more information, visit http://www.attunity.comand join our community on Twitter, Facebook and LinkedIn. Use of Non-GAAP Financial Information In addition to reporting financial results in accordance with generally accepted accounting principles, or GAAP, Attunity uses Non-GAAP measures of net profit (loss), net operating profit (loss) and net profit (loss) per share, which are adjustments from results based on GAAP to exclude non-cash equity based compensation charges in accordance with ASC 718 (formerly known as SFAS 123(R)), non-cash capitalization and amortization of software development costs in accordance with ASC 985-20 (formerly known as SFAS 86) and non-cash financial expenses such as revaluation ofconversion features related to its convertible debt and outstanding warrants in accordance with ASC815-40 (formerly issued as EITF 07-5) (affected, among other factors, by changes in Attunity‘s share price). Attunity’s management believes the non-GAAP financial information provided in this release is useful to investors' understanding and assessment of Attunity's on-going core operations and prospects for the future. Management uses both GAAP and non-GAAP information in evaluating and operating business internally and as such has determined that it is important to provide this information to investors. The presentation of this non-GAAP financial information is not intended to be considered in isolation or as a substitute for results prepared in accordance with GAAP. Safe Harbor Statement This press release contains forward-looking statements within the meaning of the "safe harbor" provisions of the Private Securities Litigation Reform Act of 1995 and other Federal Securities laws. Statements preceded by, followed by, or that otherwise include the words "believes", "expects", "anticipates", "intends", "estimates", "plans", and similar expressions or future or conditional verbs such as "will", "should", "would", "may" and "could" are generally forward-looking in nature and not historical facts. For example, when we discuss future growth of revenues or planned introduction of new real-time data integration products, we are using a forward-looking statement. Because such statements deal with future events, they are subject to various risks and uncertainties and actual results could differ materially from Attunity’s current expectations. Factors that could cause or contribute to such differences include, but are not limited to: the impact on revenues of economic and political uncertainties and weaknesses in various regions of the world, including the commencement or escalation of hostilities or acts of terrorism; our liquidity challenges and the need to raise additional capital in the future; any unforeseen developmental or technological difficulties with regard to Attunity’s products; changes in the competitive landscape, including new competitors or the impact of competitive pricing and products; a shift in demand for products such as Attunity’s; unknown factors affecting third parties with which Attunity has formed business alliances; timely availability and customer acceptance of Attunity’s new and existing products; and other factors and risks on which Attunity may have little or no control. This list is intended to identify only certain of the principal factors that could cause actual results to differ. For a more detailed description of the risks and uncertainties affecting Attunity, reference is made to Attunity’s Annual Report on Form 20-F for the year ended December 31, 2009, which is on file with the Securities and Exchange Commission (SEC) and the other risk factors discussed from time to time by Attunity in reports filed or furnished to the SEC. Except as otherwise required by law, Attunity undertakes no obligation to publicly release any revisions to these forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. © 2010 Attunity Ltd. All rights reserved. Attunity is a trademark of Attunity Inc. For more information, please contact: Dror Elkayam, VP Finance Attunity Ltd. Tel. +972 9-899-3000 dror.elkayam@attunity.com ATTUNITY LTD. AND ITS SUBSIDIARIES INTERIM CONSOLIDATED FINANCIAL STATEMENTS AS OF March31, 2010 U.S. DOLLARS IN THOUSANDS INDEX Page Consolidated Balance Sheets 2-3 Consolidated Statements of Operations 4 Statements of Changes in Shareholders' Equity 5 Consolidated Statements of Cash Flows 6 Supplemental Non-GAAP Financial Information 7 CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands March 31, December31, ASSETS CURRENT ASSETS: Cash and cash equivalents Restricted cash Trade receivables and unbilled revenues (net of allowance for doubtful accounts of $15 at bothMarch 31, 2010 and December 31, 2009) Other accounts receivable and prepaid expenses Total current assets LONG-TERM ASSETS: Long-term prepaid expenses 79 86 Severance pay fund Property and equipment, net Software development costs, net Goodwill Total long-term assets Total assets 2 CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands, except share and per share data March 31, December31, LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Current maturities of long-term debt and short term loans Current maturities of long-term convertible debt Trade payables Deferred revenues Employees and payroll accruals Accrued expenses and other liabilities Total current liabilities LONG-TERM LIABILITIES: Long-term convertible debt Long-term debt Revaluation of Liabilities presented at fair value Accrued severance pay Total long-term liabilities SHAREHOLDERS' EQUITY: Share capital - Ordinary shares of NIS 0.1 par value - Authorized: 130,000,000 shares at March31, 2010 and December 31, 2009.Issued and outstanding:31,581,554 shares at March 31, 2010 and 31,571,150 atDecember 31, 2009 Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity 3 CONSOLIDATED STATEMENTS OF OPERATIONS U.S. dollars in thousands, except share and per share data 3 months ended March 31, Software licenses Maintenance and services Operating expenses: Cost of revenues Research and development, net Selling and marketing General and administrative Total operating expenses Operating profit/ (loss) ) Financial expenses, net Other expense (income) - ) Profit (Loss) before income taxes ) ) Taxes on income 8 22 Netprofit/ (loss) ) ) Basic and diluted net loss per share $ ) $ ) Weighted average number of shares used in computing basic and diluted net loss per share 4 STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY U.S. dollars in thousands, except share data Additional Accumulated Other Total Total Ordinary shares paid-in comprehensive Accumulate comprehensive shareholders' Shares Amount Capital loss deficit loss equity Balance as of December 31, 2007 ) ) - Stock-based compensation - - - Other comprehensive loss: - Foreign currency translation adjustments - - - ) ) ) Net loss - ) ) ) Total comprehensive loss ) Balance as of December 31, 2008 ) ) Stock-based compensation - Other comprehensive loss: ) ) Foreign currency translation adjustments - - 2 2 conversion of short term loan 79 issuance of shares (rights offering) Exercise of warrants 2 12 14 Net loss - - ) ) ) Total comprehensive loss Balance as ofDecember 31, 2009 ) ) ) Stock-based compensation 53 53 Foreign currency translation adjustments ) ) Exercise of warrants 0 1 1 Net loss ) ) - Balance as ofMarch31, 2010 (unaudited) ) ) 5 CONSOLIDATED STATEMENTS OF CASH FLOWS U.S. dollars in thousands March 31, December31, Cash flows from operating activities: Net profit /( loss) from continued operations ) ) Adjustments required to reconcile net loss to net cash provided by (used in) operating activities: Decrease (increase) in restricted cash (4
